Citation Nr: 1123456	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-42 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for the service-connected dorsal spine muscle strain and degenerative disc disease of the lower back.    

2.  Entitlement to an increased evaluation in excess of 30 percent for the service-connected cervical spinal muscle strain.  

3.  Entitlement to an increased evaluation in excess of 20 percent for the service-connected radiculopathy of the left lower extremity.  

4.  Entitlement to an increased evaluation in excess of 20 percent for the service-connected radiculopathy of the right lower extremity.  

5.  Entitlement to an initial compensable evaluation for the service-connected cervical radiculopathy on the right. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1989.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.  

The Veteran testified from the RO at a videoconference hearing held with the undersigned Veterans Law Judge in April 2010.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

At the hearing in April 2010, the Veteran stated that the service-connected dorsal and cervical spine disabilities might have worsened.  

The Veteran asserts that the disabilities may have worsened because the pain is so severe that he is unable to get out of bed.  He stated that he is in constant pain.  He also stated that he underwent a spinal fusion.  

The Veteran stated that his right hand becomes numb and he drops things.  He indicated that he had numbness and stabbing pain in the lower extremities.  

A review of the record shows that the Veteran was afforded VA examinations of the thoracolumbar spine and cervical spine and was afforded neurological examinations in March 2009.  However, the reports indicate that the examiners did not have access to the claims folders.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the thoracolumbar and cervical spine disabilities and the radiculopathy of the lower extremities and the right upper extremity.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additional examination is also necessary because the examinations were conducted without review of the claims folder.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

At the hearing, the Veteran stated that he was receiving treatment for the service-connected cervical and thoracolumbar spine disabilities and radiculopathy of the lower extremities and the right upper extremity through the VA healthcare system. He was receiving physical therapy and was treated at the pain clinic.  

Of record are VA treatment records dated from January 2008 to May 2009.  The RO should obtain the VA treatment records for treatment of the service-connected cervical and thoracolumbar spine disabilities and radiculopathy of the lower extremities and the right upper extremity dated from May 2009.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

The Veteran also stated that he underwent a spinal fusion.  The Board finds that the RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records and/or operation records for the spinal fusion.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain all records referable to treatment received by the Veteran for the service-connected cervical and thoracolumbar spine disabilities and radiculopathy of the lower extremities and the right upper extremity dated from May 2009 from the VA healthcare system. 

2.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain copies of all pertinent treatment records to include records referable to the reported spinal fusion.  


3.  The RO then should schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine and cervical spine disabilities and the radiculopathy of the left and right lower extremities and the right upper extremity.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should specify the range of motion in degrees of the cervical spine and thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The examiner should specifically note all symptomatology and manifestations caused by the cervical spine and lumbar spine disabilities and should specify whether the lumbar spine and cervical spine disabilities cause limitation of motion, pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.  

The examiner should indicate whether the degenerative disc disease of the cervical and thoracolumbar spine has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.    

The examiner should report all manifestations of the service-connected radiculopathy of the left and right lower extremities and the right upper extremity.  The examiner should render an opinion as to whether the radiculopathy of the left and right lower extremities and right upper extremity is mild, moderate or severe.  

The examiner should determine whether the cervical and lumbar spine disabilities (orthopedic and neurological) are manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to pain on use, including during flare-ups, any weakened movement, excess fatigability, or incoordination.

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  

The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

4.  After completing all indicated development, the RO readjudicate the claims for increase in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


